Citation Nr: 0112209	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-19 885	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



REMAND

The veteran served on active duty from November 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) following a May 1999 decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which re-characterized the veteran's service-
connected schizophrenia as PTSD and granted an increased (50 
percent) rating.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
new law, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); see also Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. Feb. 22, 2001).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The change requires that notice be 
provided to a claimant as to what is required for a claim to 
be successful, and may require multiple notices during the 
pendency of the adjudication process.  See Holliday, slip op. 
at 12-13.  In the case of Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. Feb. 22, 2001), it was noted that the VA 
Secretary had not promulgated implementing regulations, and 
that these regulations might in fact provide more assistance 
than is required by the Veterans Claims Assistance Act 
itself.  Holliday, slip op. at 12.  Indeed, the United States 
Court of Appeals for Veterans Claims (Court) noted that, 
until such regulations were promulgated, there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgments that the 

notification requirements had universal application.  
Holliday, slip op. at 13.  In order to ensure that the 
veteran in this case is afforded all the protections of the 
Veterans Claims Assistance Act of 2000, as implemented by VA, 
a remand is required.  See also Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

On remand, the RO should also undertake any action deemed 
necessary to ensure the veteran full due process of law and 
avoid the possibility of prejudice.  In this regard, the 
Board notes that the record shows that the veteran failed to 
report for a VA examination scheduled in August 2000.  That 
examination was scheduled at the veteran's representative's 
request because it was asserted that the existing record did 
not accurately show the degree of disability caused by the 
veteran's service-connected PTSD.  See Green v. Derwinski, 
1 Vet. App. 121 (1991); Lineberger v. Brown, 5 Vet. App. 367 
(1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); 38 C.F.R. § 3.326 (2000).

Because the question of the veteran's entitlement to an 
increased evaluation turns on whether he meets the schedular 
criteria for an increased rating, and because an examination 
was required in order to determine whether he had in fact met 
those criteria, the benefit sought cannot be granted at this 
time.  VA regulations specifically provide that:

	When entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, 
or reexamination, . . . [and] the examination 
was scheduled in conjunction with . . . a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655(a), (b) (2000).

The Court has held that, when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the statement of the case (SOC) or 
supplemental statement of the case (SSOC) provided the 
claimant fulfills the regulatory requirements.  See 38 C.F.R. 
§ 19.29 (2000).  If not, the matter must be remanded to the 
RO to avoid prejudice to the claimant.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

In this regard, the Board notes that this is the first time 
that the veteran has been expressly notified that his failure 
to report for the August 2000 rating examination could result 
in a denial of his claim for increase.  He has not yet been 
afforded an opportunity to present argument and/or evidence 
on why he failed to report for the examination as scheduled, 
nor has he been provided a SOC or SSOC with respect to the 
provisions of 38 C.F.R. § 3.655.  Consequently, to ensure him 
full due process of law and avoid the possibility of 
prejudice, the Board will remand the matter to the RO so that 
he can be given one more opportunity to appear for the 
required examination and, if necessary, be issued a SSOC 
which contains a summary of the provisions of 38 C.F.R. 
§ 3.655 and a discussion of how they affect his claim for an 
increased evaluation.  38 C.F.R. § 19.9 (2000).

By this remand, however, the Board is notifying the veteran 
that the requested examination is being scheduled to assist 
VA in properly adjudicating his claim, and that his failure 
to report for the examination may result in his claim being 
disallowed.  The Court has indicated that "[t]he duty to 
assist is not always a one-way street."  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  If a veteran desires help with 
his claim, he must cooperate with VA's efforts to assist him, 
to include reporting for scheduled examinations and keeping 
VA apprised of his current whereabouts.  Id.  See also Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993).

This appeal is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
must review the claims folder 

and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  Such development should 
include, but is not limited to, obtaining 
and associating with the record all 
records kept by any physician or hospital 
identified by the veteran.  In the event 
any attempts to secure information are 
unsuccessful, such efforts should be fully 
documented in the record, and the veteran 
should be notified in accordance with the 
Veterans Claims Assistance Act of 2000.

2.  As part of the development undertaken 
to comply with the new law, the RO should 
schedule the veteran for a psychiatric 
examination for the purpose of assessing 
the current severity of his service-
connected PTSD.  A copy of the 
appointment notice(s) sent to the veteran 
should be associated with the file.  
Psychological testing should be 
conducted.  The examiner should review 
the entire claims folder and provide an 
opinion as to all symptoms attributable 
to service-connected psychiatric 
disability.  Thereafter, the examiner 
should provide an opinion as to the 
combined effect of all manifestations of 
service-connected disability (as opposed 
to his non-service-connected paraplegia 
and diabetes) on the veteran's social and 
industrial adaptability.  A global 
assessment of functioning (GAF) score 
should be provided and its meaning should 
be explained in the context of the rating 

criteria.  All opinions provided should 
be explained in the context of other 
opinions of record, including the VA 
examiner's in January 1999.

3.  The RO should ensure that the 
examination satisfies the instructions 
set out above.  After all notice 
requirements have been satisfied, and 
the duty to assist has been fulfilled, 
the RO should take adjudicatory action 
on the claim here at issue.  If the 
benefit sought is denied, a SSOC should 
be issued.  If the veteran fails to 
report for the examination, the SSOC 
should specifically refer to the 
provisions of 38 C.F.R. § 3.655 and a 
discussion of how they affect the RO's 
determination.  38 C.F.R. § 19.31 
(2000).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


